Citation Nr: 0819915	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a nonfunctioning left 
kidney.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  It is more likely than not that the nonfunctioning left 
kidney is a congenital defect.

2.  A congenitally atrophied left kidney was noted in 
service, there was no superimposed acquired pathology, and 
this defect is not a disease or injury for VA compensation 
purposes.


CONCLUSION OF LAW

A congenital nonfunctioning left kidney is not a disease or 
injury for which VA compensation is paid and there is no 
evidence of superimposed acquired pathology.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Records in the claims file 
reflect that VA notified the veteran on several occasions of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA also 
informed him of the need to submit all pertinent evidence in 
his possession.  Further, in March 2006, VA provided the 
veteran notice how ratings and effective dates are assigned.  
While the veteran may not have received full notice prior to 
the initial decision, after notice was provided he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated, 
most recently in the October 2007 supplemental statement of 
the case (SSOC).  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Background

In July 1990, the General Counsel for VA addressed the 
following question:  In view of the provisions of 38 C.F.R. § 
3.303(c), under what circumstances, if any, may service 
connection be granted for disorders of congenital or 
developmental origin?  In response the General Counsel held 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the condition was incurred in or aggravated during service.  
A defect was defined as a structural or inherent abnormality 
or condition, which is more or less stationary in nature.  A 
disease was defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  VAOPGCPREC 82-90 (July 
18, 1990); 56 Fed.Reg. 45711 (1990).  Service connection may 
be granted where there is a superimposed disease or injury 
over and above the congenital defect.  Id.

In a separate July 1990 opinion, VA General Counsel held that 
a hereditary disease under 38 C.F.R. § 3.303(c) does not 
always rebut the presumption of soundness, and that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rating 
during service.  VAOPGCPREC 67-90 (July 18, 1990)), 55 Fed. 
Reg. 43253 (1990).

In this case, a Report Of Medical Examination for the 
veteran's examination for induction into active service dated 
in August 1984 is negative for report of, treatment for, or 
diagnosis of a left kidney condition.  In March 1990, he was 
treated for gross hematuria.  Additional testing (to include 
computerized tomography (CT)) demonstrated a non-visualized 
left kidney consistent with left kidney atrophy, probably 
congenital.  Upon examination shortly before service 
discharge in February 1991, a nondeveloped left kidney and 
left ureter were noted.  It was further detailed that he had 
had the one episode of hematuria in March 1990 and that work-
up at that time showed "no left kidney" but with no 
recurrence of any symptoms.  

The veteran filed a claim for service connection benefits in 
December 2004, to include for his nonfunctioning left kidney.  
Examination for VA purposes was conducted in January 2005.  
The examiner noted that the veteran had been found to have a 
nonfunctioning left kidney in 1990. with no functional 
impairment resulting from the condition.  It was noted that 
this was more likely than not congenital in nature.  An upper 
gastrointestinal series showed that the veteran had 
gastroesophageal reflux disease (GERD) with a hiatal hernia.  
Service connection is in effect for this condition.  

A private physician, J.R.D., M.D., reported that he saw the 
veteran in September 2006 for two episodes of gross 
hematuria.  A CT scan with and without contrast was conducted 
and showed atrophic left renal artery and vein, suggesting of 
chronic left renal artery stenosis.  The left ureter was 
never visualized without contrast.  The examiner noted that 
the etiology of the atrophic left kidney was not clear from 
the study.  The exact cause of the hematuria was not 
discerned.  

When examined for VA purposes in October 2006, the examiner 
noted that the claims file was reviewed.  It was noted that 
there was no functional impairment resulting from the 
veteran's nonfunctioning left kidney condition.  As to 
etiology of the veteran's atrophied left kidney, he opined 
that without a CT scan or some type of imaging study of the 
abdomen dated prior to military service, there was no way to 
clearly determine if the veteran's left atrophic kidney 
developed at birth (congenital) or at a later point in life.  
However, as there was no history of past symptoms of a 
ureteral obstruction, pyelonephritis or renal artery 
obstruction, then a congenital cause of the atrophy was as 
likely as not.  

In statements of record, the veteran argues that his 
nonfunctioning left kidney originated during service.  He 
believes that if this condition existed when he entered 
service, it would have been found on examination.  His 
representative argues that the medical opinions of record do 
not definitively state that the veteran's kidney condition is 
congenital in nature.  

Analysis

Review of the record reveals that the veteran's atrophied 
left kidney was first noted in service.  This does not 
automatically provide a basis for service connection.  In 
this case, the disorder is not an acquired disorder.  As has 
been pointed out by medical professionals in this case, the 
indicia for an acquired disorder: pyelonephritis, renal 
artery obstruction, or a history of ureteral obstruction, are 
not shown in this case.  In these circumstances, the medical 
professionals have suggested that the disorder is a 
congenital defect.  As such it is not a disease or injury 
within the meaning of VA compensation.  38 C.F.R. § 3.303(c).

Moreover, there is no evidence in this case that there is any 
superimposed acquired pathology.  At the time of service 
separation examination, it was noted that there had been no 
recurrence of symptoms since 1990.  There is no competent 
evidence that this atrophied left kidney is other than a 
congenital defect.

The fact that it was not noted at separation is not 
determinative.  A routine examination would not necessarily 
reveal the pathology.  In fact it was not found in service 
until the isolate episode of hematuria.  There is no 
competent evidence that there is any acquired pathology 
involving the left kidney.  Service connection for the 
disorder (defect) at issue is precluded by law.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the evidence is not in equipoise, 
however, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a nonfunctioning left 
kidney is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


